Exhibit 10.1 (as of) October 14, 2014 SPAR Business Services, Inc. SPAR Administrative Services, Inc. (f/k/a SPAR Marketing Services, Inc.) (f/k/a SPAR Management Services, Inc.) 123 Sonesta Cove 1 Kings Grant Way Palm Beach Gardens, Florida 33418 Briarcliff Manor, New York 10510 Attention: Mr. Robert G. Brown, President Attention: Mr. William H. Bartels, President RE:Formal Notice of New Business Terms Effective December 1, 2014 Dear Messrs. Brown and Bartels, SPAR Business Services, Inc ., f/k/a SPAR Marketing Services, Inc. ("
